NUMBER 13-10-00674-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI -
EDINBURG
 





















 

IN RE ARMANDO GARCIA
CARDENAS, MARVELIA GARCIA DEL FIERRO, AND BLANCA ESTELLA GARCIA DEL FIERRO
 
 

On Petition for Writ
of Mandamus.
 
 
 

MEMORANDUM OPINION
 
Before Chief Justice
Valdez and Justices Rodriguez and Garza[1]
Memorandum Opinion
Per Curiam [2]
 
By petition for writ of
mandamus, Armando Garcia Cardenas, Marvelia Garcia Del Fierro, and Blanca
Estella Garcia Del Fierro, contend that the trial court erred in refusing to
grant their plea to the jurisdiction and in allowing specified discovery to
proceed during the abatement of the underlying cause.  The Court requested that
the real parties in interest file a response to the petition for writ of
mandamus, and a response was duly filed on January 4, 2011, by Armando Garcia,
Jr.  
Mandamus is an extraordinary
remedy that issues only if the trial court clearly abused its discretion and
the relator has no adequate remedy by appeal.  In re Sw. Bell Tel. Co.,
235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding).  It is the relator’s burden
to provide this Court with a sufficient record to establish the right to
mandamus relief. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992); In
re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198-99 (Tex. App.–Texarkana 2006,
orig. proceeding); see Tex. R.
App. P. 52.3.  The Court, having examined and fully considered the
petition for writ of mandamus and the response thereto, is of the opinion that
relators have not shown themselves entitled to the relief sought.  Accordingly,
the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
 
                                                                                                PER
CURIAM
Delivered and filed the
6th
day of January, 2011.
 




[1]
The Honorable Linda Reyna Yañez, former Justice of this Court, did not
participate in this opinion because her term of office expired on December 31,
2010, and she was replaced on panel by Justice Dori Contreras Garza in
accordance with the appellate rules.  See Tex. R. App. P. 41.1(a).
 


[2]
See Tex. R. App. P.
52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); Tex. R. App. P.
47.4 (distinguishing opinions and memorandum opinions).